Exhibit 10.6.5

Summary of 2010 Incentive Plans

On December 15, 2009, the Human Resources Committee (the “Committee”) approved
the Pinnacle West 2010 Annual Incentive Award Plan (the “PNW Plan”), which
provides an incentive award opportunity for Donald E. Brandt, the Chairman of
the Board and Chief Executive Officer of Pinnacle West and Arizona Public
Service Company (“APS”). On December 16, 2009, the Board of Directors of
Pinnacle West, acting on the recommendation of the Committee, approved the APS
2010 Annual Incentive Award Plan (the “APS Plan”) and the 2010 APS Palo Verde
Employee Incentive Plan (the “Palo Verde Plan”), which provide incentive award
opportunities for Pinnacle West and APS employees, including the following
“named executive officers” from the 2009 Proxy Statement: James R. Hatfield,
Senior Vice President, Chief Financial Officer and Treasurer; Randall K.
Edington, Executive Vice President and Chief Nuclear Officer of APS; and Steven
M. Wheeler, Executive Vice President, Customer Service and Regulation, of APS.
The PNW Plan, the APS Plan, and the Palo Verde Plan are referred to collectively
herein as the “2010 Plans.”

No incentive payments will be awarded under the 2010 Plans unless Pinnacle West,
with respect to Mr. Brandt, and APS, with respect to Messrs. Hatfield, Wheeler
and Edington, achieves a specified threshold earnings level. The Committee may
evaluate the impacts of unusual or nonrecurring adjustments to earnings in
determining whether any earnings level has been met for purposes of the 2010
Plans, and the impacts of any sale or disposal of assets will be excluded for
purposes of the PNW Plan.

The award opportunity for Mr. Brandt under the PNW Plan is based on the
achievement of specified 2010 Pinnacle West earnings levels. The award achieved
may be further adjusted by the Committee based upon its evaluation of Mr.
Brandt’s individual performance. Mr. Brandt has an award opportunity of up to
50% of his base salary if the threshold earnings level is met, up to 100% of his
base salary if a target earnings level is met, and up to 150% of his base salary
if a maximum earnings level is met, before adjustment for individual
performance. In considering Mr. Brandt’s individual performance, the Committee
may take into account factors such as shareholder value, financial strength,
operating performance, development and execution of corporate strategy and
safety.

The award opportunities for Messrs. Hatfield and Wheeler under the APS Plan are
based on the achievement of specified 2010 APS earnings levels and specified
business unit performance goals. The awards achieved may be further adjusted by
the Committee, with input from the Chief Executive Officer, based upon its
evaluation of each officer’s individual performance. Each officer has a target
award opportunity of up to 50% of his base salary. He may earn less than the
target amount or more, up to a maximum award opportunity of up to 100% of his
base salary, depending on the achievement of the earnings and business unit
performance goals separately or in combination, and before adjustment for
individual performance. The business unit performance measures that will be
considered for Mr. Hatfield and Mr. Wheeler are derived from APS’ five critical
areas of focus as provided in its Strategic Framework: customers and
communities, employees, environmental stewardship, operational excellence and
shareholder value. In considering each officer’s individual performance, with
input from the Chief Executive Officer, the Committee may take into account
factors such as effective cost and financial management, APS’ financial
strength, operational performance, customer service, regulatory processes and
safety.

The award opportunity for Mr. Edington under the Palo Verde Plan is based on the
achievement of specified 2010 APS earnings levels and specified business unit
performance goals. Mr. Edington has an award opportunity of 25% of his base
salary up to 100% of his base salary depending on the achievement of the
earnings and business unit performance goals separately or in combination. The
business unit performance indicators that will be considered for Mr. Edington
are in the areas of safety, employee performance, achievement of operational
metrics for the Palo Verde Nuclear Generating Station, performance improvement
in key areas, and cost management.

In no event may any individual award under the PNW Plan or the APS Plan exceed
200% of the target payout level.

 

1